Fourth Court of Appeals
                               San Antonio, Texas
                                     May 23, 2013

                        No. 04-13-00192-CV and 04-13-00193-CV

  THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF S.S.,
                      A MENTALLY ILL PERSON,

                    From the Probate Court No 1, Bexar County, Texas
                    Trial Court No. 2013-MH-0659 and 2013-MH-0591
                     Honorable Polly Jackson Spencer, Judge Presiding


                                     ORDER

       Appellant's first motion for extension of time to file brief is hereby GRANTED.
Appellant's brief is due on or before June 8, 2013.



                                                _________________________________
                                                Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of May, 2013.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court